        Case 1:18-cr-00258-BLW Document 164 Filed 01/28/19 Page 1 of 4



Jeffrey Brownson
Idaho State Bar No. 7474
LAW OFFICE OF JEFFREY BROWNSON
223 North 6th Street, Suite 215
Boise, Idaho 83702
(208) 342-5800
(208) 437-8041 (fax)
jb@jeffreybrownsonlaw.com

Attorney for Gennady Babitchenko

                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,


              Plaintiff,                           CASE NO. CR-18-00258-BLW

vs.
                                                   DEFENDANT GENNADY
PAVEL BABICHENKO,                                  BABITCHENKO’S MOTION FOR
GENNADY BABITCHENKO,                               RELEASE PENDING TRIAL
PIOTR BABICHENKO,
TIMOFEY BABICHENKO,
KRISTINA BABICHENKO,
NATALYA BABICHENKO,
DAVID BIBIKOV,
ANNA IYERUSALIMENTS,
MIKHAIL IYERUSALIMETS,
ARTUR PUPKO,


              Defendants.




       Defendant Gennady Babitchenko, through his attorney, moves the Court for its Order

releasing Mr. Babitchenko subject to conditions pending trial because Mr. Babitchenko’s

continued detention violates his Fifth Amendment right to due process.

  1 • DEFENDANT GENNADY BABITCHENKO’S MOTION FOR RELEASE PENDING
  TRIAL
          Case 1:18-cr-00258-BLW Document 164 Filed 01/28/19 Page 2 of 4



      The memorandum and declaration of counsel contemporaneously filed supports this

motion.

      DATED this 28th day of January 2019.

                                             /s/ Jeffrey Brownson




  2 • DEFENDANT GENNADY BABITCHENKO’S MOTION FOR RELEASE PENDING
  TRIAL
         Case 1:18-cr-00258-BLW Document 164 Filed 01/28/19 Page 3 of 4



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of January 2019, I filed the foregoing electronically
through the CM/ECF system, which caused the parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

       Katherine L. Horwitz
       Assistant United States Attorney
       Office of the United States Attorney
       Washington Group Plaza, IV
       800 East Park Blvd., Ste. 600
       Boise, ID 83712
       Kate.Horwitz@usdoj.gov

       Christian S. Nafzger
       Assistant United States Attorney
       Office of the United States Attorney
       Washington Group Plaza, IV
       800 East Park Blvd., Ste. 600
       Boise, ID 83712
       Christian.Nafzger@usdoj.gov

       John DeFranco
       1031 E. Park Blvd.
       Boise, ID 83712
       jcd@greyhawklaw.com
       Attorney for Pavel Babichenko

       Paul E. Riggins
       380 South 4th Street, Ste. 104
       Boise, ID 83702
       rigginslaw@gmail.com
       Attorney for Piotr Babichenko

       Rob S. Lewis
       913 W. River Street, Ste. 430
       Boise, ID 83702
       office@roblewislaw.com
       Attorney for Timofey Babichenko




  3 • DEFENDANT GENNADY BABITCHENKO’S MOTION FOR RELEASE PENDING
  TRIAL
    Case 1:18-cr-00258-BLW Document 164 Filed 01/28/19 Page 4 of 4



   Greg S. Silvey
   P.O. Box 5501
   Boise, ID 83705
   greg@idahoappeals.com
   Attorney for Kristina Babichenko

   J.D. Merris
   913 W. River Street, Ste. 420
   Boise, ID 83702
   jmerris@earthlink.net
   Attorney for Natalya Babichenko

   Robyn A. Fyffe
   P.O. Box 5681
   Boise, ID 83705
   robyn@fyffelaw.com
   Attorney for David Bibikov

   S. Richard Rubin
   Melissa Winberg
   702 W. Idaho Street, Ste. 1000
   Boise, ID 83702
   dick_rubin@fd.org
   melissa_winberg@fd.org
   Attorneys for Anna Iyerusalimets

   Ellen Nichole Smith
   P.O. Box 140857
   Garden City, ID 83714
   ellen@smithhorras.com
   Attorney for Mikhail Iyerusalimets

   Gabriel McCarthy
   802 W. Bannock Street, Suite 201
   Boise, Idaho 83702
   gabe@gabrielmccarthy.com
   Attorney for Artur Pupko

                                        /s/ Jeffrey Brownson




4 • DEFENDANT GENNADY BABITCHENKO’S MOTION FOR RELEASE PENDING
TRIAL
